Citation Nr: 0111657	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  97-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound (GSW) to the left chest, Muscle 
Groups (MGs) II and III.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound (GSW) to the right arm, MG VI.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from December 
1944 to December 1945 and regular Philippine Army service 
from December 1945 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

It is noted by the Board that the claims file reflects that 
there is a Final Administrative Decision from March 2001 
which shows that there was evidence of record found to be 
sufficient to warrant submission for consideration of 
forfeiture for fraud.  This evidence primarily consisted of a 
December 1998 statement by a private physician, T. C. N., 
M.D.  As indicated by a June 2000 field examination report 
and the veteran's testimony at a July 2000 deposition, he was 
never treated by this doctor.  In the decision below, the 
December 1998 physician's statement will not be considered in 
connection with the increased ratings claims at issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is right-handed.

3.  GSW residuals of the chest are manifested by subjective 
complaints of weakness and pain in the left shoulder area 
which were recently described as constant but bearable.  The 
scar on the anterior chest wall was reported as healed.  
There was no tissue loss.  Examinations are negative for 
bone, nerve, tendon, or joint damage.  Limitation of motion 
and complaints of pain in the left shoulder were opined by a 
VA physician to be due to osteoarthritis which was unrelated 
to the GSW injury.  Muscle strength of the pectoralis muscles 
was at 4/5.  The veteran was recently negative for weakened 
movement, excessive fatigability, or incoordination of the 
left shoulder joint.  

4.  The injury to Muscle Group II and III of the left chest 
are not severe.

5.  GSW residuals of the right arm are manifested by 
complaints of weakness over the right shoulder joint with 
difficulty in activities involving abduction and overhead 
motion of the right shoulder.  Objective findings revealed 
some limitation of motion of the right shoulder with 
associated pain.  There was no loss of muscle function 
associated with the exit wound on the right arm.  At the most 
recent VA examination, the examiner opined that that there 
was no neurological deficit that could attribute paresis of 
MG VI.  It was opined that the right shoulder ailment was due 
to degenerative osteoarthritis that was the result of 
advanced age and an intercurring injury.  It was specifically 
noted by the examiner that paresis of the right upper 
extremity (RUE) was not a residual of the GSW.  

6.  The injury to Muscle Group VI is not more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for GSW residuals of the left chest, Muscle Groups (MGs) II 
and III, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.56, 4.73, Diagnostic Codes (DCs) 
5302, 5303, 5201 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for GSW residuals of a gunshot wound to the right arm, MG VI, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.56, 4.73, DC 5306 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Unites States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2097 (2000) (to be codified as 
amended at 38 U.S.C.§§ 5102 and 5013).  The appellant has 
been provided with the appropriate laws and regulations 
regarding his service-connected disorders.  The laws and 
regulations reflect the criteria needed for increased 
disability ratings.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs) informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5013A).  In this case, the appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

The claims file also reflects that the appellant was provided 
numerous VA examinations to determine the severity of his 
service-connected GSW residuals of the left chest and right 
arm.  Thus, it is the Board's conclusion that in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

A review of the service medical records (SMRs) is negative 
for findings of wounds to the left chest and right upper arm 
area.  However, the veteran claimed on a 1946 processing 
affidavit that he sustained GSWs during service.  This fact 
was corroborated in a statement from two fellow servicemen.  

Upon VA examination in December 1953, a GSW entrance scar of 
the upper third of the lateral aspect of the right arm, 1/2 
inch by 1/4 inch, depressed, nonadherent, and nonpainful, was 
noted.  The exit scar was similar to the entrance, on the 
posterior aspect, and was also nonadherent and nonpainful.  
From the point of exit on the arm it made a glancing wound at 
the infraspinatus area which was nonadherent and nonpainful.  
There was moderate injury of the triceps muscle group without 
impairment of function at the shoulder or elbow joint.  No 
muscle atrophy was noted.  

Additionally, at the December 1953 examination, a GSW of the 
left chest was noted to have an entrance scar 2 inches medial 
to the anterior axillary fold which was nonadherent and 
nonpainful.  The exit scar was at the same level as the 
entrance, one-half inch lateral from the sternum.  It was 
nonadherent and nonpainful.  There was moderate injury to the 
pectoralis muscle group.  The respiratory system was not 
involved.  X-rays of the chest and the right clavicle and arm 
showed no abnormalities.  

A February 1954 rating action established service connection 
for these GSW and assigned a 20 percent rating for the 
residuals in the left chest area and 10 percent for the right 
arm residuals.  These grants were effective from February 9, 
1953.  

Subsequent private and VA records in the 1960's show 
treatment for various ailments, to include complaints 
associated with pain in the left chest and right arm.  Rating 
actions during this period, however, confirmed and continued 
the 20 percent rating for the left chest GSW residuals and 
the 10 percent rating for the right arm GSW residuals.  

Upon VA examination in August 1981, the veteran's scars on 
the left anterior chest and right upper arm were described as 
well-healed and asymptomatic, with no limitation of motion of 
the upper extremities.  X-rays of the right arm were 
interpreted as normal.  X-rays of the chest showed no bony 
abnormalities.  

In a July 1982 Board decision, the 20 percent and 10 percent 
disability ratings were confirmed and continued.  

A private physician (R. E. P., M.D.) reported in September 
1990 that he had seen the veteran for various disorders.  He 
noted that the veteran had difficulty of upward extension of 
the bilateral shoulder joints accompanied with pain, 
numbness, and weakness of the arms, shoulder, and neck 
muscles.  There was also chronic pain on the upper anterior 
chest wall.  

In a May 1991 rating action, the RO confirmed and continued 
the ratings in effect.  

R. E. P, M.D., provided a statement in July 1993 which 
essentially provided that the veteran continued to reflect 
difficulty of upward extension of the bilateral shoulder 
joints accompanied with pain, numbness, and weakness of the 
arms, shoulder, and neck muscles.  There was also chronic 
pain on the upper anterior chest wall.  

In a September 1993 rating action, the RO confirmed and 
continued the ratings in effect.  

Numerous lay statements from 1993 attest to the fact that the 
veteran was in great pain and essentially bedridden.  

A VA examination report from September 1995 reflects that 
electromyographic (EMG) examination was also conducted.  
Results of the EMG testing showed that the impression was 
suggestive of early peripheral neuropathy affecting the lower 
extremities.  Physical examination of the muscles revealed 
findings of a stellate scar, 1 cm. in diameter over the left 
anterior chest, described as shallow, well-healed, with 
injury to MGs II and III.  There was another linear scar, 1 
cm. long that was also described as well-healed, shallow, 
over the exterior surface of the right arm, just below the 
deltoid area, with injury to MG VI.  There was no tissue 
loss, no adhesions, and no damage to tendons, bone, joints, 
or nerves.  The veteran's strength was compatible to his age, 
and there was no evidence of pain or muscle hernia.  There 
was osteoporosis and minimal degenerative arthritis with 
satisfactory rotational movements of the right shoulder.  

A February 1996 rating action confirmed and continued the 20 
percent rating for residuals of a GSW to the left chest area 
and the 10 percent rating for residuals of a GSW to the right 
arm.  

Private physician's statements in August and September 1996 
were submitted into the record.  These documents essentially 
reflect treatment for disabilities other than those at issue.  
One physician noted however, that the veteran showed 
neuropathy, of the right arm which was due to a bullet wound.  

Upon VA examination dated in October 1996, the appellant 
complained of pain on the left chest.  The examiner noted 
that there was a healed left chest scar at the level of the 
4th rib, para sternal line, measuring about 2-3 cms. in 
diameter.  It was described as non-tender and non-adherent.  
Both hands gripped with fair strength.  No tissue loss was 
noted.  There was tenderness of the left shoulder on flexion 
with no limitation of motion.  There was no muscle hernia.  
Chest X-ray was negative for metallic foreign body.  The 
diagnosis was healed scar, left chest, residual of shrapnel 
wound with injury to MGs II and III.  

As to clinical findings associated with the right arm, the VA 
examiner noted that the right arm scar was healed and 
measured about 2-3 cms. in diameter and was located on the 
posterior proximal third of the right arm.  There was no 
evidence of muscle hernia.  Neurological examination showed 
no evidence of peripheral neuropathy or mononeuropathy.  
There was no limitation of either elbow.  X-rays of the 
humerus were interpreted as showing degenerative changes, but 
there was no evidence of metallic foreign body.  

A December 1996 rating action confirmed and continued the 
ratings already in effect.  

When examined by VA in May 1998, the veteran complained of 
weakness, pain and lack of endurance in the left shoulder 
area.  The pain was described as constant but bearable.  It 
was indicated that the veteran was right-handed.  The left 
chest scar was described as healed.  There was no tissue 
loss.  Examination was negative for bone, nerve, tendon, or 
joint damage.  The veteran had a cast on his right arm from 
an accidental fall several days before.  Ranges of motion of 
the left shoulder were somewhat limited.  For example, 
flexion was limited to 90 degrees out of 180 degrees and 
abduction was limited to 80 degrees out of 180 degrees.  
Internal and external rotation were limited to 70 degrees out 
of 90 degrees.  There was positive pain on the left shoulder 
joint on extreme abduction and flexion.  The examiner opined 
that the veteran's limitation of motion was due to 
degenerative osteoarthritis of the shoulder joint which was 
unrelated to the GSW injury.  Muscle strength of the pectoral 
muscles was at 4/5.  Examination was negative for weakened 
movement, excessive, fatigability, or incoordination of the 
left shoulder joint.  

Another VA examination was scheduled as the veteran's right 
arm was in a cast at the time of the May 1998 examination.  
This examination was conducted in January 1999.  The cast was 
off the right arm at this time.  The veteran reported pain 
and weakness of the right arm which was aggravated by cold 
weather.  Examination was positive for easy fatigability and 
reduced endurance.  There was an entry wound scar on the 
anterolateral aspect of the right arm measuring 1.0 cm. semi-
tender and flat; and an exit wound scar on the lateral aspect 
measuring 1.3 cm. semi-tender and depressed.  There were no 
adhesions or damage to tendon, bone, joints or nerve.  Muscle 
strength was reported as 3+/5.  The veteran was unable to 
abduct the right shoulder due to stiffness of the right 
shoulder joint.  Ranges of motion (active) for the right arm 
were somewhat limited.  For example, flexion was to 70 
degrees out of 180 degrees.  Extension was limited to 30 
degrees out of 40 degrees, and abduction was limited to 85 
degrees out of 180 degrees.  Internal rotation was limited to 
20 degrees out of 95 degrees and external rotation was 
limited to 75 degrees out of 40 degrees.  The right elbow 
flexion was from 20 to 140 degrees out of 0-145 degrees.  
There was good functional movement of the right elbow 
although MG could not move the right shoulder joint.  The 
examiner opined that the right shoulder pain causing the 
functional impairment was due to the prolonged immobilization 
when the veteran's right arm was in cast due to a fracture of 
the right humerus.  Residuals of the GSW to the biceps muscle 
were described as "very minimal."  It was noted that the 
veteran was able to move and flex the right elbow joint 
without difficulty.  

The most recent VA examination was conducted in April 1999.  
At that time, the veteran reported weakness over the right 
shoulder joint with difficulty in activities involving 
abduction and overhead motion of the right shoulder.  Range 
of motion of the right shoulder showed flexion to 80 degrees 
out of 180 degrees.  Abduction was limited to 85 degrees out 
of 180 degrees.  Extension was limited to 20 degrees out of 
40 degrees, and internal rotation was limited to 45 degrees 
out of 95 degrees.  There was pain beyond the degrees noted.  
There was a 2-cm. entry wound on the anterior chest and a 2-
cm. exit wound on the right arm.  There was no loss of muscle 
function.  The diagnosis was degenerative joint disease of 
the right shoulder and GSW, residual MG VI.  The examiner 
opined that there was no neurological deficit that could 
attribute paresis of MGVI.  Right shoulder "ailment" was 
due to degenerative osteoarthritis which was the result of 
advanced age and injury which was incurred last year for 
which prolonged immobilization in a cast was accomplished.  
The examiner added that paresis of the right upper extremity 
was not a residual of the GSW.  

Pertinent Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

The Board notes that by regulatory amendment effective June 
3, 1997, changes were made to the schedular criteria for 
evaluating muscle injuries, as set forth in 38 C.F.R. §§ 
4.55, 4.56, and 4.72.  See 62 Fed. Reg. 30237-240 (1997).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board 
will also consider the veteran's claim for increased ratings 
under all applicable criteria pursuant to Karnas.  However, 
it is noted that as regarding the increased rating issues now 
on appeal, the new regulatory criteria did not in any 
significant way change the prior regulatory criteria.

Pursuant to 38 C.F.R. § 4.56, certain factors for 
consideration in the rating of residuals of gunshot and shell 
fragment wounds are set forth.  As noted, this regulation was 
modified by regulatory amendment effective June 3, 1997.  As 
such, the Board will set forth the appropriate context for 
both the old and the new versions of that regulation.

Under the old version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The SMRs would show a record of a wound of slight severity or 
relatively brief treatment and return to duty and healing 
with good functional results.  There would be no consistent 
complaints of cardinal symptoms of muscle injury or painful 
residuals.  Objectively, the medical evidence would show a 
slight injury to a muscle group manifested by a minimum scar; 
slight, if any, evidence of fascial defect or of atrophy or 
of impaired tonus.  No significant impairment of function and 
no retained metallic fragments.  38 C.F.R. § 4.56(a).

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The SMRs would 
show a record of hospitalization in service for treatment of 
the wound.  In addition, there would be records following 
service of consistent complaints of one or more of the 
cardinal symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by the injured muscles.  Objectively, 
the medical evidence would show a moderate injury to a muscle 
group manifested by entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through tissue; signs of 
moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and definite weakness on 
comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The SMRs would show a record of 
hospitalization for a prolonged period in service for 
treatment of the wound of severe grade.  In addition, there 
would be records following service of consistent complaints 
of cardinal symptoms of muscle wounds.  There might also be 
evidence of unemployability because of an inability to keep 
up with the work requirements.  Objectively, the medical 
evidence would show a moderately severe injury to a muscle 
group manifested by entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Further, there are 
indications on palpation of moderate loss of deep muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance of muscle groups involved give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The SMRs would show a record of 
hospitalization for a prolonged period in service for 
treatment of the wound of severe grade.  In addition, there 
would be records following service of consistent complaints 
of cardinal symptoms of muscle wounds.  There might also be 
evidence of unemployability because of an inability to keep 
up with the work requirements.  Objectively, the medical 
evidence would show a severe injury to a muscle group 
manifested by extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups by the track of the missile.  X-rays might show 
minute, multiple, scattered foreign bodies, indicating the 
spread of intermuscular trauma and the explosive effects of 
the missile.  Palpation would reveal moderate or extensive 
loss of deep fasciae or muscle substance, with soft or flabby 
muscles in the wound area.  Tests of strength, endurance 
compared with the sound side, or coordinated movements would 
show positive evidence of severe impairment of function.  
Reaction of degeneration would not be present in electrical 
tests, but a diminished excitability to faradic current, 
compared with the sound side, may be present.  Visible or 
measured atrophy may be present, with adaptive contractions 
or the opposing groups of muscles, if present, indicating 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebra, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, indicates the 
severe type of muscle damage.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds to the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d).

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under DCs 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.

The veteran's service-connected residuals of a GSW of the 
left chest are currently assigned a 20 percent disability 
evaluation under the provisions of DC 5302 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.  DC 5302 provides 
a 20 percent rating for moderate muscle injury to the 
shoulder girdle, a 20 percent rating for moderately severe 
muscle injury to the shoulder girdle ( nondominant) and a 30 
percent rating for moderately severe muscle injury to the 
shoulder girdle (dominant), and a 30 percent rating for 
severe muscle injury to the shoulder girdle (nondominant) and 
a 40 percent rating for severe muscle injury to the shoulder 
girdle (dominant).  (38 C.F.R. § 4.73, DC 5302, effective 
prior to and on and after July 3, 1977).

DC 5303 provides that a 20 percent rating is warranted for 
moderate impairment of Muscle Group III, major or minor 
extremity.  A 30 percent rating is warranted for moderately 
severe impairment of the major extremity, and a 20 percent 
rating is warranted for moderately severe impairment of the 
minor extremity.  This DC provides that function of Muscle 
Group III includes elevation and abduction of arm to the 
level of the shoulder; acting with certain of muscles of 
Group II in forward and backward swing of arm.  Muscle Group 
III comprises certain intrinsic muscles of the shoulder 
girdle:  (1) Pectoralis major I (clavicular); (2) deltoid.  
(38 C.F.R. § 4.73, DC 5303, effective prior to and on and 
after July 3, 1977).

The veteran' service-connected residuals of a GSW to the 
right arm is currently assigned a 10 percent disability 
evaluation under the provisions of DC 5306.  Under this code, 
a 10 percent rating is warranted for moderate injury.  A 30 
percent evaluation is warranted for moderately severe muscle 
injury.  (38 C.F.R. § 4.73, DC 5306, effective prior to and 
on and after July 3, 1977).

According to DC 7805 (2000), scars are to be rated based upon 
the limitation of function of the affected part.  In the case 
of superficial scars a 10 percent disability evaluation is 
warranted for those that are poorly nourished with repeated 
ulceration, 38 C.F.R. Part 4, DC 7803 (2000), or which are 
tender and painful on objective demonstration, 38 C.F.R. Part 
4, DC 7804 (2000).

Entitlement to a Rating in Excess of 20 Percent for Residuals 
of a GSW to the Left Chest, MGs II and III.  

A review of the record reveals that the residuals of a GSW to 
the left chest area are manifested by subjective complaints 
of weakness and pain in the left shoulder area which were 
recently described as constant but bearable.  The scar on the 
anterior chest wall was reported as healed.  There was no 
tissue loss.  Examinations are negative for bone, nerve, 
tendon, or joint damage.  Limitation of motion and complaints 
of pain in the left shoulder were opined by a VA physician to 
be due to osteoarthritis which was unrelated to the GSW 
injury.  The veteran was recently negative for weakened 
movement, excessive fatigability, or incoordination of the 
left shoulder joint.  

In this case, an increased evaluation is not warranted under 
38 C.F.R. § 4.73, as evidence of severe muscle injury has not 
been presented.  In this case, the records indicate that the 
veteran sustained a through-and-through GSW of the left 
anterior chest.  There was no pleural involvement.  
Additionally, there is no indication that there was any bone, 
or nerve involvement in the left shoulder.  The crucial 
question for resolution is the severity of the veteran's GSW 
residuals, and what disabilities of the left shoulder are 
associated with the wounding.  The medical treatment records 
indicate no more than moderate residual functional impairment 
as a result of the wounding.  Although the veteran complains 
of pain and weakness in the left shoulder, recent 
examinations reflect no bone, nerve, tendon, or joint damage.  
The examiner also stated that current arthritis in the left 
shoulder and limitation of motion of that joint are unrelated 
to the GSW injury.  Thus, the Board is unable to conclude 
that an increased evaluation is warranted for severe muscle 
injury.  See 38 C.F.R. §§ 4.56, 4.73, DCs 5302, 5303.

Furthermore, it appears that the veteran's muscle injury is 
most accurately characterized as "moderate" under 38 C.F.R. § 
4.56, warranting a minimum 20 percent rating in this case.  
Because the 20 percent evaluation currently in effect 
contemplates moderate muscle injury, an increased evaluation 
is not warranted.

The Board has considered the application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in its decision.  Taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, it is the conclusion of 
the Board that the currently assigned 20 percent evaluation 
adequately compensates the appellant for the degree of 
impairment shown by the residuals of a left shoulder 
disorder; and these residuals do not more nearly approximate 
the criteria for the next higher evaluation.

Review of the most recent VA compensation examination reveals 
that the veteran's current symptomatology associated with the 
resulting scar due to his GSW of the left chest area is not 
consistent with a separate compensable disability evaluation.  
Indeed, the examination reports of record do not reflect 
findings of a tender, painful, or poorly nourished scar such 
that a compensable rating under Diagnostic Codes 7803, 7804 
and 7805 is justified.  Although the medical evidence 
establishes that the veteran's GSW was a through and through 
injury, there is no objective medical evidence of muscle 
injury or anatomical deformity of the left shoulder.  
Moreover, current left shoulder limitation of motion and pain 
has been attributed to a nonservice-connected disability.  
Therefore, entitlement to a separate disability evaluation is 
not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(a disability can be assigned a separate disability 
evaluation under different DCs, providing that the 
symptomatology so rated is not duplicative or overlapping).  
As the Board knows of no other basis that would provide the 
veteran with a higher schedular evaluation, his claim for an 
increased disability rating is denied.

Finally, the Board notes that an extraschedular evaluation is 
not warranted, since the evidence does not show that the 
service-connected left chest area disability presents such an 
unusual or exceptional disability picture with marked 
interference with employment or frequent periods of 
hospitalization, as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  He has not been 
recently hospitalized for that disability; and his left 
shoulder residual dysfunction is not severe.  Since the 
preponderance of the evidence is against allowance of this 
appeal, the benefit-of-the-doubt doctrine is inapplicable.  
38 C.F.R. § 3.102 (2000).

Entitlement to a Rating in Excess of 10 Percent for Residuals 
of a GSW to the Right Arm, MG, VI.  

A review of the record reveals that GSW residuals of the 
right arm are manifested by complaints of weakness over the 
right shoulder joint with difficulty in activities involving 
abduction and overhead motion of the right shoulder.  
Objective findings revealed some limitation of motion of the 
right shoulder with associated pain.  There was no loss of 
muscle function associated with the exit wound on the right 
arm.  At the most recent VA examination, the examiner opined 
that that there was no neurological deficit that could 
attribute paresis of MG VI.  It was opined that the right 
shoulder ailment was due to degenerative osteoarthritis that 
was the result of advanced age and an intercurring injury.  
It was specifically noted by the examiner that paresis of the 
right upper extremity (RUE) was not a residual of the GSW.  

The medical evidence of record shows that the veteran 
sustained a through-and-through GSW of the right upper arm.  
Subsequent clinical evidence reflects that after healing, 
there was a return to a restoration of good function (as 
evidenced by examinations in 1953 and much later in 1981.  
Neither the type of injury, nor the history and complaint, 
nor the objective findings are indicative of more than 
moderate muscle injury.  That is, there was no debridement, 
prolonged infection, sloughing of soft parts of intermuscular 
scarring; the veteran did not undergo hospitalization for a 
prolonged period for treatment of this wound; and the record 
does not reflect consistent complaints of cardinal signs and 
symptoms of muscle disability.  The evidence does not reflect 
loss of deep fascia or muscle substance.  In short, the 
veteran does not more nearly meet the criteria for a higher 
rating for this muscle injury.  

Review of the VA examinations or record reveal only minor 
complaints associated with the scar that resulted from the 
GSW of the right arm.  The examination reports of record do 
not reflect findings of a tender, painful, or poorly 
nourished scar such that a separate compensable rating under 
DC s7803, 7804 and 7805 is justified.  Although the medical 
evidence establishes that the veteran's GSW was a through and 
through injury, there is no objective medical evidence of 
muscle injury or anatomical deformity of the right arm.  
Moreover, at the most recent examination in April 1999, 
current right shoulder problems were attributed to 
osteoarthritis due to advancing age and an intercurring 
injury.  Therefore, entitlement to a separate disability 
evaluation is not warranted.  Esteban, supra.  As the Board 
knows of no other basis that would provide the veteran with a 
higher schedular evaluation, his claim for an increased 
disability rating is denied.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a GSW to the left chest, Muscle Groups (MGs) II and III, 
is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a GSW to the right arm, MG VI, is denied.  






		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

